DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 Response to Arguments
While examiner agrees that Braido does not expressly disclose a positioning member with a first shape and two auxiliary members with a second shape, Examiner finds this configuration obvious in light of Braido’s disclosure. 
Braido does not specify that the positioning member is of a first shape and the two auxiliary members are of a second shape so that the positioning member and the two auxiliary members are distinguishable under X-rays by their shapes (see fig. 8B, all marker receptacles 9C appear to have the same shape).  However, Braido does teach that the markers may each have a predetermined geometric shape, the shape of one of the markers being different from the shape of another of the markers (para. 62).  Further, figure 8C and paragraph 49 appear to depict apertures 9C with markers 13A and 13B of different shapes (“Locating features 13a, 13b may be radiopaque and may be differently shaped such that they are readily distinguishable from one another”).  Thus it would have been obvious to provide the positioning member (one of the 9C receptacles with marker 13a, for example) with a first shape and the auxiliary members (the other two 9C receptacles with marker 13b, for example) with a second shape so that the positioning member and auxiliary members are distinguishable under X-rays by their shapes (para. 49, 62, fig. 8C) for the purpose of providing the surgeon with marker sufficient to identify rotational orientation in the body.  This modification would have occurred using known methods and would have yielded predictable results. 
Allowable Subject Matter
Claims 22-25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Braido et al. (Pub. No.: US 2014/0277389) in view of Braido et al. (Pub. No.: US 2012/0078347), as applied in the 12/22/2022 Office Action. However, this prior art combination lacks a positioning member of a first shape on the skirt stent, and two auxiliary members of a second shape provided on either side of the positioning member, so that the positioning member and the two auxiliary members are distinguishable under X-rays by their shapes.  For claim 27, Braido lacks a connector and connecting rods as claimed, as no part of Braido extends beyond the end of the valve leaflet stent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation "the leaflet stent" in line 1.  Claim 26 depends from claim 20, and claim 20 does not recite a leaflet stent.  Applicant may correct this issue by amending claim 26 to recite “the valve stent” or, alternatively, amending claim 26 to depend from claim 22 to overcome this rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (Pub. No.: US 2014/0277389)
Braido et al. (hereinafter, Braido) discloses a heart valve prosthesis (abstract) comprising: a valve stent (e.g., fig. 8B, stent 11b) and valve leaflets 22, the valve leaflets received in the valve stent (e.g. ,fig. 7A), the valve leaflets comprising at least two pieces (e.g., fig. 6A), the valve leaflets being uniformly distributed along the circumferential direction of the inner surface of the valve stent  (e.g., fig. 8B, commissures 15 are evenly spaced), one end where the two valve leaflets are adjacent is mutually attached to form valve corners (leaflets are attached at commissures 15), the valve corners are secured with the valve stent (at commissures 15), a positioning member 9C is provided on the valve stent, and a perpendicular line of one of the valve corners to the axis of the valve stent coincides with a projection of a perpendicular line of the positioning member to the axis of the valve stent on a plane perpendicular to the axis of the valve stent (the commissures and the positioning marker are axially aligned, see fig. 8B); wherein two auxiliary members 9c (other two markers) are further provided on the valve stent, and the two auxiliary members are provided on either side of the positioning member in a point symmetry manner with respect to the positioning member (fig. 8B).  Braido does not specify that the positioning member is of a first shape and the two auxiliary members are of a second shape so that the positioning member and the two auxiliary members are distinguishable under X-rays by their shapes (see fig. 8B, all marker receptacles 9C appear to have the same shape).  However, Braido does teach that the markers may each have a predetermined geometric shape, the shape of one of the markers being different from the shape of another of the markers (para. 62).  Further, figure 8C and paragraph 49 appear to depict apertures 9C with markers 13A and 13B of different shapes (“Locating features 13a, 13b may be radiopaque and may be differently shaped such that they are readily distinguishable from one another”).  Thus it would have been obvious to provide the positioning member (one of the 9C receptacles with marker 13a, for example) with a first shape and the auxiliary members (the other two 9C receptacles with marker 13b, for example) with a second shape so that the positioning member and auxiliary members are distinguishable under X-rays by their shapes (para. 49, 62, fig. 8C) for the purpose of providing the surgeon with marker sufficient to identify rotational orientation in the body.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 26, the leaflet stent comprises a first patterned portion (undulations of struts, see fig. 8B) and a second patterned portion (links, seen above the undulating struts and just above the callout marker 11b), the first patterned portion and the second patterned portion having different metal densities (less material in the links than the struts), and a junction of the first patterned portion and the second patterned portion corresponds to a center of a first region (e.g., fig. 8B; since the claim gives no further context or requirement for the “first region,” the link portion of Braido qualifies as a center of a “first region”).  
For claim 28, the heart valve further comprises a flow-blocking membrane 20, said flow blocking membrane wrapping the leaflet stent (e.g., fig. 7A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774